UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                          5/24/21



  Modesta R. Sabeniano,

                         Plaintiff,
                                                                   16-cv-1723 (AJN)
                 –v–
                                                                       ORDER
  Citibank, N.A., New York, et al.,

                         Defendants.




ALISON J. NATHAN, District Judge:

       On May 24, 2021, the Court received the attached letter by mail, which appears to be

identical to the document it received by email on April 27, 2021. Dkt. No. 90. As indicated in

the April 27, 2021 order, the Court will take no further action.

       SO ORDERED.
Dated: May 24, 2021
       New York, New York
                                              __________________________________
                                                      ALISON J. NATHAN
                                                    United States District Judge
